JOURNAL ENTRY AND OPINION
{¶ 1} Sua sponte, the relators' complaint for a writ of prohibition is dismissed, pursuant to Civ. R. 12(B)(6), for failure to state a claim upon which relief can be granted. State ex rel. Peeples v.Anderson, 73 Ohio St.3d 559, 1995-Ohio-335, 653 N.E.2d 371. A bankruptcy stay does not preclude the continuation of proceedings against a non-bankrupt party, since the automatic stay provision of the Bankruptcy Code extends only to the debtor filing bankruptcy proceedings and not non-bankrupt parties. Cardinal Federal S.  L. Assn. v. Flugum (1983),10 Ohio Ap.3d 243, 461 N.E.2d 932; Sowell v. United Companies LendingCorp (July 27, 2000), Cuyahoga App. No. 76389; Kingsmen Enterprises,Inc. v. Kasunic (Feb. 17, 1994), Cuyahoga App. No. 64720; Terry v. SMJGrowth Corp. (Mar. 2, 2000), Cuyahoga App. No. 76083; Slater v.Haffey (Feb 6, 1992), Cuyahoga App. No. 59659. *Page 3
 {¶ 2} Accordingly, we sua sponte dismiss the relators' complaint for a writ of prohibition. Costs to relators. It is further ordered that the Clerk of the Eighth District Court of Appeals serve notice of this judgment upon all parties as mandated by Civ. R. 58(B).
Complaint dismissed.
  JAMES J. SWEENEY, A.J., and MELODY J. STEWART, J., CONCUR. *Page 1